ESCROW AGREEMENT This ESCROW AGREEMENT (the “Agreement”) is made and entered into this day of , 2013, by and between CPG Carlyle Private Equity Fund, LLC, with respect to its Class I shares, a Delaware limited liability company (the “Fund”), UMB Fund Services, Inc., as recordkeeper (“UMBFS”) and UMB Bank, N.A., a national banking association organized and existing under the laws of the United States of America, as escrow agent (the “Escrow Agent”). WITNESSETH: WHEREAS, the Fund is authorized to offer and sell interests (“Interests”) in reliance on exemptions provided in the Securities Act of 1933, the Investment Company Act of 1940 and state securities laws for transactions not involving any public offering; and WHEREAS, the Fund generally accepts subscription proceeds for Interests monthly in accordance with the terms of the Fund’s confidential memorandum; and WHEREAS, the Fund desires to appoint UMB Bank, N.A. as escrow agent for the purpose of holding investment proceeds tendered by investors for investment in the Fund’s Class I shares prior to the time such funds are transferred to the Fund for investment. NOW, THEREFORE, in consideration of the promises and the mutual covenants and agreements herein contained, the parties hereto hereby agree as follows: 1.Appointment and Delegation. The Fund hereby appoints UMB Bank, N.A. as Escrow Agent, on the terms set forth in this Agreement.UMB Bank, N.A. hereby agrees to serve as Escrow Agent on the terms set forth in this Agreement.The Fund hereby authorizes UMBFS, in its capacity as recordkeeper, to provide instructions to the Escrow Agent on the Fund’s behalf in accordance with the terms of this Agreement. 2. Procedures. (a)The Fund will establish an escrow account with the Escrow Agent. Purchase payments periodically received by UMBFS (the “Purchase Proceeds”) will be deposited into theEscrow Account. (b)Simultaneously with any deposit of Purchase Proceeds, UMBFS will deliver to the Escrow Agent a cash letter (the “Cash Deposit Letter”) confirming the amount of the Purchase Proceeds so delivered.In the event the Fund or UMBFS provides written notice to the Escrow Agent that an underlying purchase order has been revoked in the form of a letter (the “Purchase Reversal Letter”), the Escrow Agent shall promptly (but in no event later than the close of business on the day of receipt of such Purchase Reversal Letter in accordance with subparagraph (d) or Paragraph 4) transfer from the Escrow Account the Purchase Proceeds specified in the Purchase Reversal Letter to UMBFS in accordance with the payment procedures in Paragraph 4.The Escrow Agent shall have no duty or obligation with respect to the collection of any Purchase Proceeds. (c)On the last business day of each calendar month, UMBFS will deliver to the Escrow Agent a letter instructing the Escrow Agent to disburse the Purchase Proceeds, if any, on deposit (the “Cash Disbursement Letter”). (d)The Escrow Agent shall provide the Fund and UMBFS with a statement of the assets held and transactions of the Escrow Accounts on a monthly basis and shall provide electronic access on a daily basis.At the Escrow Agent’s request, UMBFS shall provide periodic summaries of Escrow Account activity. (e)Amounts deposited in the Escrow Account will not be invested. (f)In the event an adjustment needs to be made in connection with any money movement hereunder, UMBFS shall deliver to the Escrow agent a letter specifying the corrective action to be taken. (g)Prior to delivery to it or its designated agents from the Escrow Agent of the Purchase Proceeds, the Fund or its agents shall have no title, right, claim, lien or any other interest in the funds held in escrow hereunder, and such funds shall under no circumstances be available to the Fund or its agents or their creditors for payment or reimbursement for liabilities or indebtedness. 3.Compensation. For its services hereunder, the Escrow Agent shall be entitled to a one-time account acceptance fee of $, plus an annual escrow fee of $ for the Escrow Accounts and transaction fees of $ per deposit and/or distribution.In addition to the foregoing fees, all reasonable out-of-pocket expenses relating to the administration of this Agreement and the Escrow Accounts such as, but not limited to, wire fees, postage, shipping, courier, telephone and facsimile charges will be paid directly by the Fund. 4.Payment Procedures. (a)Whenever payments are required to be made to the Escrow Agent under this Agreement, such payments shall be made by electronic transfer per the following instructions: UMB Bank, N.A.
